                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 17-0664(A)-FMO

 Defendant      1) NATHANIEL BUSH, JR.                                       Social Security No. 8         2   0     6
       Belcher, Gary
                                                                             (Last 4 digits)
 akas: Nate

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         11      01     2019

 COUNSEL                                                                   Alan Eisner, CJA
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                     Count One of the First Superseding Information: Illegal Use of a Communication Facility to Facilitate a Felony Drug
                     Offense, 21 U.S.C. 841(b); 241 U.S.C. 843(d)(1)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of Time Served..


       Defendant is committed on Count One of the First Superseding Information to the custody of the Bureau
of Prisons for a term of Time Served.

      Upon release from imprisonment, defendant shall be placed on supervised release for a term of one (1)
year under the following terms and conditions:

         1.          Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10.

         2.          Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         3.          Defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.
                     Defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.

         4.          As directed by the Probation Officer, defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community supervision.
                     Defendant shall provide payment and proof of payment as directed by the Probation Officer. If
                     defendant has no ability to pay, no payment shall be required.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
 USA vs.      1) NATHANIEL BUSH, JR.                                       Docket No.:     CR 17-0664(A)-FMO

         5.          During the period of community supervision, defendant shall pay the special assessment in
                     accordance with this judgment’s orders pertaining to such payment.

         6.          Defendant shall cooperate in the collection of a DNA sample from defendant.

         7.          Defendant shall submit his or her person, property, house, residence, vehicle, papers, computers
                     [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
                     storage devices or media, office, or other areas under defendant’s control, to a search conducted
                     by a United States Probation Officer or law enforcement officer. Failure to submit to a search may
                     be grounds for revocation. Defendant shall warn any other occupants that the premises may be
                     subject to searches pursuant to this condition. Any search pursuant to this condition will be
                     conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that
                     defendant has violated a condition of his supervision and that the areas to be searched contain
                     evidence of this violation.

         8.          When not employed or excused by the Probation Officer for schooling, training, or other
                     acceptable reasons, defendant shall perform 20 hours of community service per week as directed
                     by the Probation Office.

         9.          Defendant shall participate for a period of six (6) months in a home detention program under the
                     previous conditions imposed, and be restricted to the residence at all times except for medical
                     needs or treatment, attorney visits, court appearances, employment, court ordered community
                     service, religious services or events, and child-care and school-related activities relating to his
                     children or family, as directed by the Probation Office.

      Defendant shall pay to the United States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due at the rate of not less than $25 per month. All fines are waived as the court finds
that defendant has established that he is unable to pay and is not likely to become able to pay any fine.

         Upon motion by the government, the underlying Indictment is dismissed as against this defendant.

         Bond is exonerated.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              November 5, 2019
              Date                                              FERNANDO M. OLGUIN
                                                                U.S. District Judge




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 2 of 5
 USA vs.     1) NATHANIEL BUSH, JR.                                                        Docket No.:      CR 17-0664(A)-FMO


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            November 5, 2019                                          By       /s/ Cheryl Wynn
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 5
 USA vs.     1) NATHANIEL BUSH, JR.                                             Docket No.:     CR 17-0664(A)-FMO


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is p aid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 5
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
